Title: To James Madison from Thomas Bulkeley, 11 June 1801
From: Bulkeley, Thomas
To: Madison, James


					
						Sir
						Lisbon the 11th. June 1801
					
					Since my private letter of yesterdays date, accounts have arrived in Town of the surrender of Campo Mayor & The Portuguese army posted at Gaviao retired to Abrantes where they intend making the strongest resistance.  An express arrived last night from Cadiz in 6 days brings an account of the arrival there of the Earl Gower Packet on this station captured by a french privateer on her passage from Falmouth to Lisbon & that to a certainty the Spanish fleet consisting of 9 Sail of the Line were ready for sea & several others equipping with the greatest expedition besides frigates & small craft, & that Troops had arrived there to embark aboard the fleet.  I am with the greatest respect Sir your humble Servant
					
						Thomas Bulkeley
					
					
						A Report is now in circulation that there is an express arrived in town this morning with an account of a Cessation of Hostilities between Portugal & Spain.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
